         Case: 3:19-cv-00261-NBB-JMV Doc #: 28 Filed: 09/30/20 1 of 4 PageID #: 89




                           IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                     OXFORD DIVISION

ERIC McINTIRE                                                                                 PLAINTIFF

V.                                                        CIVIL ACTION NO. 3:19-cv-261-NBB-JMV

HAMILTON BEACH                                                                              DEFENDANT


                                      MEMORANDUM OPINION

          This cause comes before the court upon the Motion to Dismiss filed by defendant

Hamilton Beach Brands, Inc. (“HBB”),1 pursuant to Rule 12(b)(6) of the Federal Rules of Civil

Procedure. Upon due consideration, the court is ready to rule.

                                            Factual Background

          HBB employed plaintiff Eric McIntire as a forklift driver for approximately one year.

About eleven months into his employment, plaintiff McIntire complained that another employee

had threatened to do him bodily harm. HBB alleges it investigated the complaint but was unable

to substantiate it. A month later, McIntire admitted to threatening the same employee he claimed

had previously threatened him, and HBB terminated McIntire. On November 1, 2019, McIntire

filed his complaint in this court, pro se, asserting that his termination was retaliation for making

the original complaint to HBB. McIntire fails to allege, however, that his original complaint to

HBB regarding the threat of bodily harm or his termination had anything to do with his race,

gender, national origin, or any other characteristic protected by federal anti-discrimination laws.

Based on this failure, the defendant now moves to dismiss pursuant to Rule 12(b)(6).




1
    HBB is improperly identified in the caption of the plaintiff’s complaint as “Hamilton Beach.”
      Case: 3:19-cv-00261-NBB-JMV Doc #: 28 Filed: 09/30/20 2 of 4 PageID #: 90




                                         Standard of Review

         “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A

claim has facial plausibility when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged.” Id. Under

Rule 12(b)(6), a court must accept all well-pleaded facts as true and must draw all reasonable

inferences in favor of the plaintiff. Lormand v. U.S. Unwired, Inc., 565 F.3d 228, 232-33 (5th

Cir. 2009). The court is, however, not bound to accept as true legal conclusions couched as

factual allegations. Iqbal, 556 U.S. at 678.

         A legally sufficient complaint must establish more than a “sheer possibility” that the

plaintiff’s claim is true. Id. It need not contain detailed factual allegations, but it must go

beyond labels, legal conclusions, or formulaic recitations of the elements of a cause of action.

Twombly, 550 U.S. at 555. In other words, the face of the complaint must contain enough factual

matter to raise a reasonable expectation that discovery will reveal evidence of each element of

the plaintiff’s claim. Lormand, 565 F.3d at 255-57. If there are insufficient factual allegations to

raise a right to relief above the speculative level or if it is apparent from the face of the complaint

that there is an insuperable bar to relief, the claim must be dismissed. Twombly, 550 U.S. at 555;

Jones v. Bock, 549 U.S. 199, 215 (2007); Carbe v. Lappin, 492 F.3d 325, 328 & n.9 (5th Cir.

2007).

                                               Analysis

         To state a claim for retaliation under Title VII, a plaintiff must allege (1) that he engaged

in protected activity; (2) he suffered an adverse employment action; and (3) a causal link existed



                                                   2
      Case: 3:19-cv-00261-NBB-JMV Doc #: 28 Filed: 09/30/20 3 of 4 PageID #: 91




between the protected activity and the adverse action. Gee v. Principi, 289 F.3d 342, 345 (5th

Cir. 2002). “Protected activity is defined as opposition to any practice rendered unlawful by

Title VII, including making a charge, testifying, assisting, or participating in any investigation,

proceeding, or hearing under Title VII.” Ackel v. Nat’l Communications, Inc., 339 F.3d 376, 385

(5th Cir. 2003). The Fifth Circuit “has consistently held that a vague complaint, without any

reference to an unlawful employment practice under Title VII, does not constitute protected

activity.” Paske v. Fitzgerald, 785 F.3d 977, 986 (5th Cir. 2015). Courts in the Fifth Circuit

have consistently rejected retaliation claims that alleged only “hostile” conditions, “unfair

treatment,” or other grievances untethered to any legally protected activity. See, e.g., Richards v.

JRK Prop. Holdings, 405 F. App’x 829, 831 (5th Cir. 2010) (affirming dismissal of retaliation

claim where plaintiff alleged she was terminated for failing to falsify government documents but

made no allegation that said documents were connected to a Title VII investigation); Moore v.

United Parcel Serv., Inc., 150 F. App’x 315, 319 (5th Cir. 2005) (finding plaintiff’s complaint

that he was disqualified as a driver failed because it “did not oppose or protest racial

discrimination or any other unlawful employment practice under Title VII”).

       Here, plaintiff alleges only that another employee threatened to do him bodily harm;

plaintiff reported the employee; HBB did not discipline the employee; and at some point

thereafter, HBB terminated plaintiff after he threatened the other employee. These allegations

are insufficient to support a Title VII claim. Title VII “does not prohibit all verbal or physical

harassment in the workplace.” Oncale v. Sundowner Offshore Servs., Inc., 523 U.S. 75, 80

(1998). Rather, it protects only those who are opposing discrimination based on race, national

origin, religion, or sex. Id. Plaintiff’s retaliation claim must, therefore, be dismissed. See, e.g.,

Jackson v. Parker Hannifin Corp., No. 2:10-cv-195-WAP-DAS, 2011 WL 1237627, at *2 (N.D.



                                                  3
       Case: 3:19-cv-00261-NBB-JMV Doc #: 28 Filed: 09/30/20 4 of 4 PageID #: 92




Miss. Feb. 28, 2011) (dismissing pro se retaliation complaint in the absence of any allegation

that “the plaintiff engaged in protected activity” or “attempted to exercise her rights under Title

VII”).

                                             Conclusion

         For the foregoing reasons, the court finds that the defendant’s motion to dismiss is well

taken and should be granted. A separate order in accordance with this opinion shall issue this

day.

         This 30th day of September, 2020.

                                                      /s/ Neal Biggers
                                                      NEAL B. BIGGERS, JR.
                                                      UNITED STATES DISTRICT JUDGE




                                                  4
